Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/25/2022.  
Election/Restrictions
Election was made without traverse in the reply filed on 2/25/2022.  Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

    PNG
    media_image1.png
    84
    626
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities:  
See Page 16 or [0066 - US 20200212746 A1] with Fig. 9. 
“In this embodiment, the switching device 13 may include a first switch S1 . . . fifteenth switch S15. The first switch S1 . . . ninth switch S9 may be connected separately with the first coil L1 . . . sixth coil L6, ….. “.  Examiner believes underlined ninth switch S9 should be fifteenth switch S15.  Not all listed coils are connected separately with the listed nine switches.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “where said multiple switches are connected separately to said multiple coils”.  It is vague and indefinite.  With the recitation, one may read it to mean each of multiple switches is connected separately to each of multiple coils.  However, coil L2, for examp0le, is associated with six switches S1-S6.  
Although not the same, closest specification part [0067 - US 20200212746 A1]  describes “The first end of the first coil L1 can connect separately with the first and second ends of the second coil L2 through the first switch S1 and the second switch S2,”.  In light of Fig. 9, it appears to mean “The first end of the first coil L1 can be connected separately with the first and second ends of the second coil L2 through the first switch S1 and the second switch S2, respectively”.  In here, first ends are E- side, second ends are E+ side.  For purpose of examination, it is interpreted reasonably broadest manner. 
Claim 1 recites “variable numbers of turns”.  It is vague and indefinite.  From the recitation, one may read it to mean numbers of turns of the coil in the motor is variable.  Examiner believes the coil turns in the motor is not changing once made, although the coil turns is variable before completion of end product of the motor.  
Specification describes the numbers of turns of the coil is fixed once made.  
the number of turns is 10 for the first coil L1, the second coil L2, the third coil L3, the fourth coil L4, the fifth coil L5, and the sixth coil L6.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WAN et al (CN 1921262 A, IDS).   

a winding that contains multiple coils (e.g., Fig. 3, two coils per phase); 
a power supply (“the input power of the motor”); 
a polarity conversion device (“control box”, “multi-gear switch element”, or inherently required motor driver) that is connected to the power supply and the winding in order to control magnetic pole conversion (official notice); and 
a switching device that contains multiple switches (set of switches, e.g., S1-S3, Fig. 3), 
where said multiple switches are connected separately to said multiple coils (interpreted such that switches are separated each other and operable independently), and said switching device can switch said switches to change the series (S1 is ON)-parallel state (S2-S3 are ON) of said multiple coils (e.g., Fig. 3).    
It is notoriously old and well known in the art to have magnetic pole conversion by phases commutation, e.g., motor driver, in permanent magnet brushless motor, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have claimed for rotation of rotor in the motor.  
Refer: https://en.wikipedia.org/wiki/Brushless_DC_electric_motor

As for claim 2, WAN discloses the permanent magnet motor device of claim 1, where the switching device switches the multiple switches to change the series-parallel 

As for claim 3, WAN discloses the permanent magnet motor device of claim 2, where the properties of the permanent magnet motor device that change include one or more of the following: power savings, torque, rotation speed, or power.

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Examples for claim 1 official notice.  
US 20160056692 A1
US 20160049854 A1
US 20140145564 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834